Exhibit32.1 CERTIFICATION S. James Miller, Chief Executive Officer of ImageWare Systems,Inc. (the “Company”), and Wayne Wetherell, Chief Financial Officer of the Company, each hereby certifies pursuant to the requirement set forth in Rule13a-14(b)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. Section1350) that, to the best of his knowledge: 1. The Quarterly Report on Form10-Q of the Company for the period ended March 31, 2014 fully complies with the requirements of Section13(a)or 15(d)of the Exchange Act; and 2. The information contained in the Quarterly Report on Form10-Q of the Company for the quarter ended March 31, 2014 fairly presents, in all material respects, the financial condition of the Company at the end of the period covered by the Quarterly Report and the results of operations of the Company for the period covered by the Quarterly Report. IN WITNESS WHEREOF, the undersigned have set their hands hereto as of the 12th day of May, 2014. /s/S. James Miller S. James Miller Chief Executive Officer /s/Wayne Wetherell Wayne Wetherell Chief Financial Officer (Principal Financial and Accounting Officer) A signed original of this written statement required by Section906 has been provided to ImageWare Systems,Inc. and will be retained by ImageWare Systems,Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
